 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KIMBERLY FRAYN
     Assistant United States Attorney
 4   501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Fax: (702) 388-5087
 6   Kimberly.Frayn@usdoj.gov

 7   Representing the United States

 8
                     UNITED STATES DISTRICT COURT
 9
                          DISTRICT OF NEVADA
10                                              -oOo-

11
        UNITED STATES OF AMERICA,                     Case No. 2:18-CR-385-RFB-GWF
12
                  Plaintiff
13                                                    Motion to Dismiss Indictment
           vs.                                        Without Prejudice
14
       ADRIAN VELEZ-AVITIA,
15
                   Defendant
16
            The government hereby moves for leave of the Court to dismiss the Indictment filed
17
     on or about November 28, 2018, without prejudice, pursuant to Rule 48(a) of the Federal
18
     Rules of Criminal Procedure. The matter is currently set for trial on or about April 8, 2019.
19
            DATED this 19th day of February, 2019.
20
                                                Respectfully submitted,
21
                                                NICHOLAS A. TRUTANICH
22                                              United States Attorney
23                                              /s/ Kimberly M. Frayn
                                                KIMBERLY M. FRAYN
24                                              Assistant United States Attorney
 1                  UNITED STATES DISTRICT COURT
 2                       DISTRICT OF NEVADA
                                              -oOo-
 3

 4      UNITED STATES OF AMERICA,                   Case No. 2:18-CR-385-RFB-GWF

 5                Plaintiff
                                                    Order of Dismissal
 6         vs.

 7     ADRIAN VELEZ-AVITIA,
 8                Defendant

 9
            IT IS HEREBY ORDERED that the government is granted leave to dismiss the
10
     Indictment in the above captioned case filed on or about November 28, 2018, without
11
     prejudice.
12

13
            IT IS FURTHER ORDERED that the Indictment is dismissed without prejudice.
14
                         20th day of ________________,
            DATED: this _____          February        2019.
15

16
                                                   _______________________________
                                                                              _____
                                                                               ______
17                                                 RICHARD F. BOULWARE, II
                                                   UNITES STATES DISTRICT JUDGE
18

19

20

21

22

23

24

                                             2
